93 Cal.App.2d 7 (1949)
In re GEORGE FRANCIS LeVAN, JR., a Minor. MARY LeVAN, Appellant.
Crim. No. 4354. 
California Court of Appeals. Second Dist., Div. Two.  
July 18, 1949.
 Mary LeVan, in pro. per., for Appellant.
 McCOMB, Acting P. J.
 Appellant, who is the mother of George Francis LeVan, Jr., a minor  [fn. *], appeals on the judgment roll alone from an order of the Juvenile Court of Los Angeles County made January 3, 1949, releasing the custody of the *8 minor to the probation officer for placement in the home of the minor's father.
 [1] Appellant asks that this court reverse the judgment of the juvenile court. However, since the appeal is upon the judgment roll alone, we must assume that the proceedings taken in the lower court were regular in all respects (In re Pierce, 127 Cal.App. 773, 775 [16 P.2d 765]), and we are confined to an examination of the clerk's transcript on appeal to determine whether there is any reversible error.
 An examination of such record fails to disclose any error, but on the contrary, shows that each document and order was duly and regularly made and entered. Appellant has failed either by argument or citation of authority to direct the attention of this court to any error in the proceedings leading to or in the order of placement from which the appeal is taken.
 The order is affirmed.
 Wilson, J., concurred.
NOTES
[fn. *]  *. It is to be noted that the mother had the right to appeal as an interested party. (Welf. & Inst. Code (1944),  580; In re Matter of Hill, 78 Cal.App. 23, 26 [247 P. 591].)